Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s election without traverse of Invention II (Claims 11-19)  in the reply filed on 09/16/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/04/2020, and 05/03/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Happel (DE19633399) in view of Harada et al. (US PG Pub 2002/0140315).
	As to independent claim 1, Happel teaches a method for constructing an electric machine, comprising: providing a core (1), the core comprising a plurality of core segments  (12) arranged adjacent to one another on a generally flat surface in an unrolled condition (see figure 1), wherein each of the plurality of core segments (12) has a generally truncated triangular shape such that wedge-shaped openings (6) are formed between adjacent core segments (12); a plurality of bent conductors (9), each having a straight portion and bent portions at either end of the straight portion; placing in engaging relation with the unrolled core (1) such that the straight portions of the plurality of bent conductors (9) are disposed in the wedge-shaped openings and the bent portions extend on either side of the unrolled core (1), and unrolled core (1) defining an unrolled assembly; rolling the unrolled assembly into a generally cylindrical component; and securing the generally cylindrical component in a rolled condition such that the straight portions of the plurality of bent conductors (9) are disposed in longitudinal slots (3) formed between adjacent core segments (12) as shown in figures 1 and 2.  

    PNG
    media_image1.png
    414
    722
    media_image1.png
    Greyscale

However Happel teaches the claimed limitation as discussed above except 
a mat of woven conductors and the mat and unrolled core defining an unrolled assembly.
	Harada et al. teaches a mat (35) of woven conductors and the mat (35) and unrolled core (23) defining an unrolled assembly (23) as shown in figure 9, for the advantageous benefit of improving the rate of production and the space factor of the stator.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify  Happel by using a mat of woven conductors and the mat and unrolled core defining an unrolled assembly, as taught by Harada et al., to improve the rate of production and the space factor of the stator.
As to claim 12/11, Happel teaches wherein the generally cylindrical component is a stator (1), the stator (1) forming the longitudinal extending along a longitudinal direction and being equally spaced peripherally around the core, each of the longitudinal slots formed between cutouts in adjacent core segments (12) as shown in figure 1 an 2.  
As to claim 13/11, Happel teaches wherein each of the plurality of core segments (12) has a generally triangular shape that includes a base (see annotated figure 1) , a rib (see annotated figure 1) disposed adjacent the base (see annotated figure 1) , and an inner wall connected to the rib (see annotated figure 1)opposite the base (see annotated figure 1) as shown in figure 1  
As to claim 14/12, Happel teaches wherein each of the plurality of core segments (12) further includes a cutout (see annotated figure 1) extending on at least one side of each respective segment (12), the cutout (see annotated figure 1) forming at least a portion of a respective one of the longitudinal slots (3) as shown in figure 1.  
As to claim 15/11, Happel teaches wherein the plurality of core segments (12) is structured as a stack of tooth-shaped plates connected to one another to form a laminar structure as shown in figure 1.  
As to claim 16/15, Happel teaches  further comprising a plurality of pivot joints, each of the plurality of pivot joins (7) disposed between two respective core segments (12) to preserve alignment between adjacent core segments (12) during the rolling of the unrolled assembly as shown in figure 1.  
As to claim 17/16, Happel teaches wherein the plurality of pivot joints (7) is made from a connecting material between features in the tooth-shaped plates as shown in figure 1.  
As to claim 18/11, Happel teaches further comprising providing a plurality of air gaps (6) extending radially through at least a portion of an interface between adjacent core segments (12), the air gaps (6) being alternatingly disposed with in the core with the longitudinal slots (3) as shown in figure 1.  
As to claim 19/11, Happel teaches wherein the generally cylindrical component is a rotor core or a stator core (1) of an electrodynamic machine as shown in figures 1 and 2
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        September 21, 2022